Exhibit 10.4

 

[DATE]

 

Confidential

 

Via Electronic Mail

 

[NAME]

 

Dear [Name],

 

Re: Offer of Employment (CDN Executive)

 

We are pleased to offer you the position of [Title] with Xenon Pharmaceuticals
Inc. (the “Company”), commencing on or about [Date].

 

A.Base Salary. You will earn a base salary of $[XXXX] USD per year, less
statutory and other applicable deductions as required, for all work and services
you perform for the Company (the “Base Salary”). The Base Salary is payable
semi-monthly in arrears in accordance with the Company’s applicable payroll
policies. The US dollar amount of your semi-monthly pay will be converted to
Canadian dollars at the Bank of Canada exchange rate that is in place
approximately five (5) days prior to each pay date and paid in Canadian dollars.
You hereby agree and understand that the exchange rate between US and Canadian
dollars may vary either in your favour or in Xenon’s favour (the “Exchange Rate
Variance”), and you accept that such Exchange Rate Variance is an accepted term
and condition of your employment.

 

B.Annual Discretionary Bonus. In addition to your Base Salary, you are eligible
to earn an annual discretionary bonus, less statutory and other applicable
deductions as required, of up to [XX] percent ([XX]%) of your base salary
earnings actually earned in the applicable calendar year of service, in Canadian
dollars. Any bonus payable will be paid in Canadian dollars. The payment and
amount of the annual bonus is within the sole discretion of the Board of
Directors (the “Board”) and will be evaluated in the first quarter of each year
in relation to the achievement of corporate and/or personal objectives for the
previous year. Such objectives will be established annually by the Board in its
sole discretion. Any bonus payable to you for your first year of employment will
be prorated based upon your actual start date. Bonuses are not earned until
paid.

 

C.Annual Review. The Company will conduct an annual review of your compensation
package, including your salary and bonus percentage, in accordance with its
policies. Any adjustment to the same is at the sole discretion of the Company
provided that the Base Salary benchmarked in US dollars will not be reduced
without your consent and subject to Sections L and M of this Agreement. You will
be paid in Canadian dollars, but the Company may, at its sole discretion,
benchmark your compensation in US dollars based on the peer group that is
identified from time to time. You hereby agree and acknowledge that the Company
has no control over the applicable foreign currency exchange rate and that your
compensation in Canadian dollars may be reduced compared to the previous year
because of such applicable exchange rate. You further agree and acknowledge that
such lower compensation will not constitute constructive dismissal if solely due
to the then applicable foreign currency exchange rate.

 

 

--------------------------------------------------------------------------------

 

 

D.Expense Reimbursement. In accordance with its expense policy, as amended from
time to time, the Company will reimburse any authorized expenses actually and
reasonably incurred in the course of performing your employment duties. The
Company will also provide to you, for the duration of your employment, any
necessary work tools, such as a laptop computer and mobile phone. Subject to
approval by the Company, you will also be reimbursed for out-of-pocket expenses
incurred for attending courses or workshops related to your employment duties.

 

E.Reporting Structure/Responsibilities. You will report to the [Title]. You
agree that the Company may change the reporting structure, including the person
and position to whom you report, and the people and positions who report to you.
You will perform the responsibilities and duties of your position, as described
in Schedule A, and subject to Sections L and M, such other responsibilities and
duties as may be reasonably requested by the Company from time to time. You will
at all times: (i) conform to the reasonable and lawful directions of the Company
and the Board; (ii) adhere to all applicable Company policies; (iii) give the
Company the full benefit of your knowledge, expertise, skill and ingenuity; (iv)
well and faithfully serve the Company; (v) devote your best efforts to
furthering the interests of the Company; and (vi) exercise the degree of care,
diligence and skill that a prudent executive would exercise in comparable
circumstances.

 

You will not during your employment with the Company, be employed by, or provide
products or services of any nature whatsoever to, any other person, company,
organization or other entity without prior written permission from the Company.
This does not restrict you from performing reasonable volunteer activities;
however, you must obtain the consent of the Company if you wish to serve on a
board of directors or advisory board, or if you perform any paid work or
services for other organizations. Schedule B contains a description of all such
appointments and positions that you currently occupy, and all paid work and
services you currently provide to outside organizations, to which the Company
confirms that it provides its permission.

 

F.Vacation and Sick Days. In accordance with the Company’s policies, you will
earn twenty (20) days of paid vacation per calendar year on a pro rata basis.
You may also be entitled to other leaves, including without limitation, an
additional allotment of paid sick days and statutory holidays, as provided in
the Company’s policies during the applicable period. Accrued but unused paid
time off and sick days will expire in accordance with the Company’s policies, as
amended from time to time.

 

G.Non-Disclosure, Non-Solicitation & Non-Competition Agreement. As a condition
of entering into this agreement, you must enter into the enclosed Employee
Non-Disclosure, Non-Solicitation and Non-Competition Agreement. Please note that
this agreement also deals with confidentiality and the ownership of intellectual
property developments. By entering into this agreement, you are agreeing that
compliance with its provisions is reasonable and a necessary requirement in our
highly competitive industry, and may be required by our agreements with our
suppliers, customers, and distributors.

 

H.Stock Options. As a Xenon employee, you will be eligible to participate in
Xenon’s 2014 Equity Incentive Plan, a copy of which is attached. Subject to the
terms of our Equity Incentive Plan (as such may be amended from time to time)
and approval by Xenon’s Board of Directors and on or as soon as possible after
your Start Date, you will be granted [XXXX] stock options to purchase common
shares of Xenon Pharmaceuticals Inc.  All such stock options will have a ten
(10) year term and vest in installments over a four (4) year term, in accordance
with Xenon’s standard policy in that regard: 25% on the first anniversary of the
date you begin your employment position with Xenon, and the remaining 75% then
vesting monthly over the course of the following three (3) years, in equal
amounts, on the last day of each month. The exercise price will be the Market
Price as determined by the Equity Incentive Plan on the date that these options
are approved and granted by Xenon’s Board of Directors.

 

 

--------------------------------------------------------------------------------

 

 

I.Benefits. You will be eligible to participate in the Company’s employee group
benefit plans, as amended from time to time, subject to the Company’s policies,
eligibility rules, and terms established by the service providers, as amended
from time to time. You will be eligible to participate in the Company’s current
Group RRSP Plan, under which the Company will match your contributions up to a
maximum of 5% of your Base Salary.

 

J.Taxes. Any taxes applicable to your employment compensation package with the
Company will be deducted and remitted to the appropriate authorities in
accordance with the Company’s standard policies and the law.

 

If you work in a second tax jurisdiction at the Company’s request, the Company
will cover the reasonable costs for you to use the services of the Company’s tax
adviser or another adviser mutually agreed upon by the Parties to prepare your
home and host country tax returns for any year during which you are required to
file tax returns in more than one country as a result of your employment with
the Company.

 

K.Insurance and Indemnification. As a corporate and/or executive officer of the
Company, during your employment with the Company, you will be covered by its
Directors’ and Officers’ Liability Insurance Policy and such other indemnity
policy, agreement or commitment established by the Company, subject to the terms
of the Insurance Policy and other policy, agreement or commitment and any
amendments made from time to time at the Board’s discretion provided that no
amendment will substantially reduce your entitlements. Your coverage under such
Insurance Policy and any other policy, agreement, or commitment, will continue
after your employment ends in respect of your employment.

 

L.Change of Control. In this Agreement:

 

a.

“Average Bonus” means an amount that is (i) the sum of the annual bonus awards
(expressed as a percentage of the applicable year’s Base Salary) that you earned
in each of the three (3) completed calendar years preceding the date your
employment with the Company terminates, divided by (ii) three (3), multiplied by
(iii) your Base Salary at the time your employment with the Company terminates
[for example: (15%+5%+10%)/3 = 10% of Base Salary]. If you have been employed
for more than one (1) but fewer than three (3) completed calendar years of
service, then your “Average Bonus” will be the average of the annual bonus
awards (as expressed as a percentage of the applicable year’s Base Salary) that
you have received for the completed calendar year(s) preceding the date of your
employment with the Company terminates.

 

b.

“Change of Control” means:

 

 

(i)

the acquisition by any person or persons acting jointly or in concert (as
determined by the Securities Act) (“Person”), whether directly or indirectly, of
voting securities of the Company that, together with all other voting securities
of the Company held by such Person, constitute in the aggregate more than 50% of
all outstanding voting securities of the Company; provided, however, that for
purposes of this subsection, the acquisition of additional securities by any one
Person, who owns more than 50% of all outstanding voting securities of the
Company will not be a Change of Control;

 

 

--------------------------------------------------------------------------------

 

 

 

(ii)

an amalgamation, arrangement or other form of business combination of the
Company with another corporation that results in the holders of voting
securities of that other corporation holding, in the aggregate, more than 50% of
all outstanding voting securities of the corporation resulting from the business
combination; provided, however, that for purposes of this subsection, the
acquisition of additional securities by any one Person, who owns more than
50% of all outstanding voting securities of the Company will not be a Change of
Control; or

 

 

(iii)

a change in the ownership of a substantial portion of the Company’s assets,
including the sale, lease, transfer or exchange of a substantial portion of the
Company’s assets, to another Person, other than in the ordinary course of
business of the Company, which occurs on the date that such Person acquires (or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than fifty percent (50%) of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition or acquisitions; provided, however, that for purposes
of this subsection (iii), the following will not constitute a change in the
ownership of a substantial portion of the Company’s assets: (A) a transfer to a
Related Entity, or (B) a transfer of assets by the Company to: (1) a stockholder
of the Company (immediately before the asset transfer) in exchange for or with
respect to the Company’s stock, (2) an entity of which the Company has Control,
(3) a Person, that owns, directly or indirectly, fifty percent (50%) or more of
the all outstanding voting securities of the Company, or (4) an entity of which
a Person described in this subsection (iii)(B)(3) has Control. For purposes of
this subsection (iii), gross fair market value means the value of the assets of
the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets;

 

provided, however, that a Change in Control will not be deemed to have occurred
if such Change in Control results solely from the issuance, in connection with a
bona fide public offering, financing or series of financings by the Company, of
voting securities of the Company or any rights to acquire voting securities of
the Company which are convertible into voting securities.

 

Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (x) its sole purpose is to change the state or
jurisdiction of the Company’s incorporation, or (y) its sole purpose is to
create a holding company the voting securities of which will be owned in
substantially the same proportions by the persons who held the Company’s voting
securities immediately before such transaction.

 

c.

“Good Reason” means any of the following:

 

 

(i)

any unilateral change or series of changes to your employment responsibilities,
reporting relationship, or status within the Company, such that immediately
after such a change or series of changes to your responsibilities, reporting
relationship, and status, taken as a whole, and taking into account the size and
complexity of the business of the Company at that time, are substantially less
than those assigned to you immediately prior to such change or series of
changes; or

 

 

(ii)

a material reduction by the Company in your Base Salary or other compensation as
in effect prior to the Change of Control that would constitute a constructive
dismissal at common law; or

 

 

--------------------------------------------------------------------------------

 

 

 

(iii)

the taking of any action by the Company, or the failure by the Company to take
any action, that would materially and adversely affect your participation in, or
materially reduce your aggregate benefits under, the total package of long-term
incentive, bonus, compensation, RRSP, life insurance, health, accidental
disability and other similar plans in which you are participating prior to the
action by the Company or the failure by the Company to take any action; or

 

 

(iv)

the unilateral requirement that you relocate to a new location that is both (a)
more than 60 kilometers from your previous work location and (b) more than 60
kilometers from your primary residence; or

 

 

(v)

failure or refusal of the Successor Company to offer you terms and conditions of
employment, including the provisions of Section M of this Agreement, that are
substantially the same as the provisions of this Agreement; or

 

 

(vi)

subject to the terms of this Agreement, any reason which would be considered to
amount to constructive dismissal by an arbitrator under the laws applicable in
British Columbia;

 

provided that any change or series of changes in reporting relationships alone
will not constitute good reason.

 

d.

“Successor Company” means, in connection with a Change of Control, the surviving
or acquiring company or entity.

 

M.Termination Without Cause or Resignation for Good Reason in Connection With or
Following A Change of Control.

 

In the event of (i) a termination without cause or (ii) resignation for Good
Reason, in either case, occurring within three (3) months prior to a Change of
Control and related or connected to that Change of Control or occurring within
twelve (12) months after a Change of Control, your employment will end on the
date it is terminated without cause by the Company or Successor Company or the
date terminated by you for Good Reason, in which case the Company or Successor
Company will provide you with the notice or pay in lieu of notice to which you
are entitled under the British Columbia Employment Standards Act (the “Statutory
Notice”). In exchange for and conditional upon you signing and returning a full
and final Release of all claims in the form attached hereto as Schedule C, the
Company or Successor Company will provide you with the following:

 

a.

payment equal to twelve (12) months’ Base Salary, plus one (1) additional month
of Base Salary for every year of consecutive service with the Company and
Successor Company, up to a combined maximum of eighteen (18) months (the “COC
Payment Period”). The COC Payment Period is inclusive of, and not in addition
to, the Statutory Notice;

 

b.

payment of 100% of your then-applicable bonus eligibility calculated on your
then-applicable annual Base Salary (i.e. not prorated for the partial year
worked), less statutory and other applicable deductions as required;

 

c.

the contributions to your retirement savings plan the Company would have paid on
your behalf during the COC Payment Period;

 

 

--------------------------------------------------------------------------------

 

 

d.

notwithstanding any provision in the Equity Incentive Plan and any subsequent
deferred compensation plan to the contrary:

 

 

(i)

immediate vesting of all unvested stock options and other deferred compensation
awards granted to you by the Company or the Successor Company; and

 

 

(ii)

continued exercise rights for the longer of the period stipulated in the
applicable plan or grant and six (6) months after the date your employment
actually terminates (i.e. the last day you are actually at work); and

 

e.

subject to the applicable insurer’s terms of coverage, at the Company’s
discretion, the Company will arrange for you to continue to receive group
benefits insurance coverage up to the earlier of (i) the end of the COC Payment
Period, or (ii) the date you commence new work or employment with comparable
coverage. In the event the insurer does not continue coverage, the Company will
pay you an amount equivalent to the cost of the monthly premiums the Company
would have paid on your behalf for the group benefits insurance coverage that
are terminated.

 

In the case of Good Reason, you must within three (3) months after the
occurrence of Good Reason provide the Company or Successor Company with thirty
(30) days’ written notice of Good Reason during which you will continue to
provide services to the Company or Successor Company. Where the Good Reason is
based in whole or in part on a series of changes, the notice period will
commence on the occurrence of the last change in the series. Within your thirty
(30) day working notice, the Company or the Successor Company may correct,
reverse, rectify or otherwise resolve the change or series of changes that
constitute Good Reason, in which case your employment with the Company or
Successor Company will continue.

 

The payments described above are inclusive of any termination or severance pay
owing to you under applicable employment standards legislation. You further
agree that you will not be eligible for any additional payment pursuant to the
termination sections below (e.g. you will not be entitled to receive both the
payments described in this Section M and the Termination Without Cause payments
or notice described below in Section P).

 

Termination:

 

N.Resignation. If for any reason you should wish to leave the Company, you will
provide the Company with three (3) months’ prior written notice of your
intention (the “Resignation Period”). You agree that the Company may, in its
sole and unfettered discretion, waive the Resignation Period in whole or in part
and end your employment immediately by delivering to you a written notice
promptly followed by payment of the Base Salary due to you during the remainder
of the Resignation Period and any pay accrued and owing under this Agreement up
to the date of such notice. It is further expressly agreed that you will not be
entitled to any bonus or pro rata bonus after you give notice of resignation.
For example, if you give notice of resignation partway during the calendar year,
or any time prior to the bonus payment date following that calendar year, you
will not be entitled to any bonus for that calendar year.

 

O.Termination for Cause. The Company may terminate your employment at any time
for cause, effective upon delivery by the Company to you of a written notice of
termination of your employment for cause. You will not be entitled to receive
any further pay or compensation (except for pay, if any, accrued and owing under
this Agreement up to the date of termination of your employment), severance pay,
notice, payment in lieu of notice, benefits or damages of any kind, and for
clarity, without limiting the foregoing, you will not be entitled to any bonus
or pro rata bonus payment that has not already been awarded by the Company.

 

 

--------------------------------------------------------------------------------

 

 

P.Termination Without Cause.

 

(This Section P does not apply to a termination without cause that occurs within
three (3) months prior to a Change of Control and in relation or connection to
that Change of Control or within twelve (12) months after a Change of Control –
such terminations are covered by Section M).

 

The Company may terminate your employment without cause at any time upon
providing you with the notice or pay in lieu of notice to which you are entitled
under the Statutory Notice. In exchange for and conditional upon you signing and
returning a full and final Release of all claims in the form attached hereto as
Schedule C, the Company will provide you with notice or pay in lieu of notice
beyond that required by the Statutory Notice – in particular, the Company will
provide you with working notice of termination (in which case all of your terms
and conditions of employment including compensation and benefits, subject to the
applicable insurer’s terms of coverage, will continue during the working notice
period, or Base Salary continuance, or a lump sum payment of Base Salary, or an
equivalent combination of any of the foregoing, in the amount of twelve (12)
months plus one (1) additional month for every one (1) year of consecutive
service with the Company, up to a combined maximum of eighteen (18) months (the
“Notice Period”).

 

It is within the Company’s sole discretion to decide whether to provide working
notice, Base Salary Continuance, or a lump sum payment of Base Salary, or a
combination of the foregoing, for the Notice Period.

 

The Notice Period is inclusive of, and not in addition to, the Statutory Notice.
If the Company elects to provide Base Salary Continuance or a lump sum payment
of Base Salary for all or part of the Notice Period, the portion of the Notice
Period covered by such payment(s) shall be defined as the “Payment Period”.

 

The parties further agree as follows, also conditional upon you signing and
returning a full and final Release of all claims in the form attached hereto as
Schedule C:

 

 

(i)

subject to the applicable insurer’s terms of coverage, the Company will arrange
for you to continue to receive group benefits insurance coverage up to the
earlier of (i) the end of the Notice Period, or (ii) the date you commence
full-time employment. In the event the insurer does not continue coverage, the
Company will pay you an amount equivalent to the cost of the monthly premiums
the Company would have paid on your behalf for the group benefits insurance
coverage that are terminated;

 

 

(ii)

If you have been employed for less than one year, payment of a bonus based on
your full bonus eligibility pro-rated for the period of that first year you
worked, less statutory and other applicable deductions as required, payable
within four (4) weeks of the termination date;

 

 

(iii)

if you have been employed for more than one year, you will receive an Average
Bonus pro-rated for the period of the calendar year that you actually worked, up
to your last day at work, less statutory and other applicable deductions as
required. For example, if your last day of work is March 31, you will receive
three (3) months of your Average Bonus. Payment of your pro-rated Average Bonus
will be within four (4) weeks of the termination date provided that if a bonus
has not yet been determined for the preceding completed calendar year, the
Company will first make that determination in the ordinary course using relevant
criteria in a manner consistent with prior practice so that the Average Bonus
can then be determined and paid. For clarity, it is expressly agreed that you
will not be entitled to any bonus whatsoever for any period of time after your
last actual day at work, including during the Payment Period;

 

 

--------------------------------------------------------------------------------

 

 

 

(iv)

the Company will pay the contributions to your retirement savings plan the
Company would have paid on your behalf during the Notice Period; and

 

 

(v)

notwithstanding any provision in this Agreement or in the Equity Incentive Plan
and any subsequent incentive compensation plan to the contrary, all options and
any other deferred compensation granted to you will continue to vest for a
period of three (3) months after the date your employment terminates and all
vested stock options and other deferred compensation will be exercisable until
the earlier of the original expiry date of the stock options and deferred
compensation and the date that is six (6) months after the date your employment
terminates (i.e. the last day you are actually at work).

 

Any payment in lieu of notice provided to you will be inclusive of any
termination or severance pay owing to you under applicable employment standards
legislation and subject to statutory withholdings and other regular payroll
deductions. You will not be entitled to receive any further pay or compensation
except (i) as expressly set out in this Agreement, and (ii) the pay, if any,
accrued and owing under this Agreement up to the date of termination of your
employment.

 

Q.Work Permit. As a condition of your employment, you may become required to
work in other jurisdictions where the Company or the Company’s affiliates
maintain an office. In that event, the continuance of your employment with the
Company will become contingent upon your signing and complying with an Employee
Secondment Agreement Letter, receiving authorization to work in that or those
other jurisdiction(s), and to your maintaining such status. If you do not
receive authorization to work in that or those other jurisdiction(s) or fail to
maintain such authorization(s) at any point after commencing your employment
with the Company, that will be considered a frustration of your employment
agreement, and Xenon will then be able to terminate your employment agreement
with no notice or pay in lieu of notice to you. The Company will support your
application for any such authorization(s).

 

R.FDA Debarment. As a condition of your employment, you must certify that you
are not under investigation by the FDA for debarment action, have not been
debarred under the Generic Drug Enforcement Act of 1992 (21 U.S.C. 301 et seq.),
and are not otherwise being investigated, restricted or disqualified from
performing services relating to clinical trials by the FDA or any other
regulatory authority or professional body in any other jurisdiction. If, during
the course of your employment with Xenon, you become subject to such
investigation or otherwise are restricted or disqualified, you will promptly
inform Xenon’s Legal Department of such event.

 

S.Miscellaneous

 

No Implied Entitlement. Other than as expressly provided herein or in any of the
Company’s policies, as amended from time to time at the Company’s sole
discretion, you will not be entitled to receive any further pay or compensation,
severance pay, notice, payment in lieu of notice, incentives, bonuses, benefits
or damages of any kind.

 

Continued Effect. Notwithstanding any changes in the terms and conditions of
your employment which may occur in the future, including any changes in
position, duties or compensation, the termination provisions in this Agreement
will continue to be in effect for the duration of your employment with the
Company unless otherwise amended in writing and signed by the Company.

 

Authorization to Deduct Debts. If, on the date you leave employment, you owe the
Company any money, you hereby authorize the Company to deduct any such debt from
your final pay or any other payment due to you to the extent permitted by the BC
Employment Standards Act if applicable. Any remaining debt will be immediately
payable to the Company and you agree to satisfy such debt within fourteen (14)
days after any demand for repayment.

 

--------------------------------------------------------------------------------

 

 

 

Dispute Resolution. In the event of a dispute arising out of or in connection
with this Agreement, or in respect of any legal relationship associated with it
or from it, which does not involve the Company seeking a court injunction or
other injunctive or equitable relief to protect its business, confidential
information or intellectual property, or enforce the covenants hereunder, that
dispute will be resolved confidentially as follows:

 

a.

Amicable Negotiation – The parties agree that, both during and after the
performance of their responsibilities under this Agreement, each of them will
make bona fide efforts to resolve any disputes arising between them by amicable
and expeditious negotiations.

 

b.

Mediation – If the parties are unable to negotiate resolution of a dispute,
either party may with the agreement of the other party refer the dispute to
mediation by providing written notice to the other party. If the parties cannot
agree on a mediator within fifteen (15) days after receipt of the notice to
mediate, then either party may make application to the British Columbia
Arbitration and Mediation Society to have one appointed. The mediation will be
held in Vancouver, BC, in accordance with the British Columbia International
Commercial Arbitration Centre’s (the “BCICAC”) Commercial Mediation Rules, and
each party will bear its own costs, including one-half share of the mediator’s
fees.

 

c.

Arbitration – If, after mediation, the parties have been unable to resolve a
dispute or at any time if mediation is not undertaken, either party may refer
the dispute for final and binding arbitration by providing written notice to the
other party. If the parties cannot agree on an arbitrator within fifteen (15)
days after receipt of the notice to arbitrate, then either party may make
application to the British Columbia Arbitration and Mediation Society to appoint
one. The arbitration will be held in Vancouver, BC, in accordance with the
BCICAC’s Shorter Rules for Domestic Commercial Arbitration. Each party will bear
its own costs, including one-half share of the arbitrator’s fees, provided that
the arbitrator will have discretion to award costs against either party.

 

Legal Counsel. You have been advised by the Company to retain independent legal
advice with respect to this Employment Agreement.

 

Employment Standards Act. The parties hereby agree that if any provision in this
Employment Agreement, in any circumstance, provides for less than what is
required by the Employment Standards Act, such provision shall be replaced with
the minimum provision(s) of the Employment Standards Act.

 

Currency. Except as otherwise specifically indicated, all monetary amounts
referenced herein are in Canadian dollars.

 

Severability. If any part, article, section, clause, paragraph or subparagraph
of this Agreement is held to be indefinite, invalid, illegal or otherwise
voidable or unenforceable for any reason, the entire Agreement will not fail on
the account thereof and the validity, legality and enforceability of the
remaining provisions will in no way be affected or impaired thereby.

 

Entire Understanding. We also confirm that this Agreement and the other
agreements, documents, and plans that are referred to in this Agreement
(including the Non-Disclosure, Non-Solicitation and Non-Competition Agreement)
set forth our entire understanding of the terms of your employment with the
Company, and cancels and supersedes all previous invitations, proposals,
letters, correspondence, negotiations, promises, agreements, covenants,
conditions, representations and warranties with respect to the subject matter of
this Agreement. Any modifications to these employment terms must be made in
writing and signed by both you and the Company.

 

 

--------------------------------------------------------------------------------

 

 

Governing Law. This Agreement and all matters arising hereunder will be governed
by and construed in accordance with the laws of the Province of British
Columbia.

 

If you have any questions or concerns regarding the above, please do not
hesitate to contact me.

 

To accept this Agreement on the terms set out herein, please sign where
indicated below, and return a signed copy of this Agreement along with a signed
copy of the Employee Non-Disclosure, Non-Competition and Non-Solicitation
Agreement to me before Date.

 

Yours sincerely,

 

XENON PHARMACEUTICALS INC.


 

 

[Signatory Name]

[Signatory Title]


Attachments:  

1) Xenon Employee Non-Disclosure, Non-Solicitation and Non-Competition Agreement

2) 2014 Equity Incentive Plan

3) Indemnification Agreement

 

 

 

I hereby confirm that I have read, understand and voluntarily accept the terms
of this Agreement:

 

 

 

_____________________________ ________________________

[Name]Date

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE A

 

Duties and Responsibilities

 

Your duties and responsibilities in this position will include those listed
below:


1.

[XXX]

2.

Other duties as required from time to time.

3.

Strictly adhere to all Xenon corporate policies, particularly those concerning
confidentiality, intellectual property, and safety.

 




 

--------------------------------------------------------------------------------

 

SCHEDULE B

 

Disclosure of Volunteer, Board and Other External Commitments

 

Position

Organization

Length of Appointment/ Engagement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

SCHEDULE C

 

Form of Release

 

 

IN CONSIDERATION OF the terms and conditions set out in the [DATE] letter from
Xenon Pharmaceuticals Inc. (hereinafter called “Xenon”) to me, [NAME], and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledge, I do hereby remise, release and forever discharge Xenon, its
officers, directors, servants, employees and agents, and their heirs, executors,
administrators, successors and assigns, as the case may be (defined collectively
as the “Releasees”), of and from any and all manner of actions, causes of
action, suits, contracts, claims, damages, costs and expenses of any nature or
kind whatsoever, whether in law or in equity, which as against Xenon or such
persons as aforesaid or any of them, I have ever had, now have, or at any time
hereafter I or my personal representatives can, shall or may have, by reason of
or arising out of the termination of my employment with Xenon on or about
[DATE], without limiting the generality of the foregoing, any and all claims for
damages for termination of my employment, constructive termination of my
employment, loss of position, loss of status, loss of future job opportunity,
loss of opportunity to enhance my reputation, the timing of the termination and
the manner in which it was effected, loss of bonuses, loss of shares and/or
share options, loss of benefits, including life insurance and short and
long-term disability benefit coverage, and any other type of damages arising
from the above.  

 

IT IS UNDERSTOOD AND AGREED that this Release includes any and all claims
arising under the Employment Standards Act, Human Rights Code, or other
applicable legislation as it relates to the termination of my employment and
that the consideration provided includes any amount that I may be entitled to
under such legislation.

 

IT IS FURTHER UNDERSTOOD AND AGREED that this Release is subject to compliance
by Xenon with the said conditions as stipulated in the aforementioned employment
agreement entered into between the undersigned and Xenon.

 

 

--------------------------------------------------------------------------------

 

IT IS FURTHER UNDERSTOOD AND AGREED THAT XENON will withhold and remit income
tax and other statutory deductions from the aforesaid consideration and I agree
to indemnify and hold harmless Xenon from any further assessments for income
tax, repayment of any employment insurance benefits received by me, or other
statutory deductions which may be made under statutory authority.

 

IT IS FURTHER UNDERSTOOD AND AGREED that this is a compromise and is not to be
construed as an admission of liability on the part of Xenon. The terms of this
Release set out the entire agreement between Xenon and me with respect to the
matters described herein and are intended to be contractual and not a mere
recital. If the facts on which this Release is made prove to be other than or
different from the facts in that connection now know or believed to be true by
the parties or either of them, the parties and each of them expressly accept and
assume the risk of the facts being different and agree that all the terms of
this Release shall be in all respects effective and not subject to termination,
variation, or rescission by any discovery of any difference in the facts. If any
party of provision of this Release or its application to any circumstance is
restricted, prohibited or unenforceable, such part or provision will be
ineffective only to the extent of such restriction, prohibition or
unenforceability, and the remainder of the Release will remain in full force and
effect.

 

IT IS FURTHER UNDERSTOOD AND AGREED that I will keep the contents of this
settlement and all communication relating thereto confidential except to Revenue
Canada or as is required to obtain legal and tax advice, or to enforce my rights
hereunder in a court of law, or as is required by law.

 

IT IS FURTHER UNDERSTOOD AND AGREED that the law governing this Release is that
of British Columbia, and the parties will resolve any disputes they have under
this Release in the courts of British Columbia, provided that if, contrary to
this Release, I commence, pursue, or maintain any such proceedings against any
of the Releasees, I hereby irrevocably consent to such Releasee(s) relying on
this Release to obtain a stay or dismissal or such proceedings.

 

IT IS FURTHER UNDERSTOOD AND AGREED that the consideration described herein was
voluntarily accepted by me for the purpose of making a full and final settlement
of all claims described above and that prior to agreeing to the settlement, I
was advised by Xenon of my right to receive independent legal advice.

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF this Release has been executed effective the
___________________ (please insert date of signature).

 

 

 

SIGNED, SEALED AND DELIVERE

By [NAME] in the presence of:

 

 

 

 

)

)

 

Signature of Witness

)

[NAME]

 

)

 

Name of Witness

)

 

 

)

 

Address

)

 

 

)

 

Occupation

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 